Name: Council Implementing Regulation (EU) NoÃ 46/2014 of 20Ã January 2014 implementing Regulation (EC) NoÃ 765/2006 concerning restrictive measures in respect of Belarus
 Type: Implementing Regulation
 Subject Matter: international affairs;  Europe
 Date Published: nan

 21.1.2014 EN Official Journal of the European Union L 16/3 COUNCIL IMPLEMENTING REGULATION (EU) No 46/2014 of 20 January 2014 implementing Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 765/2006 (1), and in particular Article 8a(1) and 8a(3) thereof, Whereas: (1) On 18 May 2006, the Council adopted Regulation (EC) No 765/2006. (2) The Council considers that the reasons for the listing of one person as set out in Annex I to Regulation (EC) No 765/2006 should be amended. (3) Annex I to Regulation (EC) No 765/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 765/2006 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 January 2014. For the Council The President C. ASHTON (1) Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (OJ L 134, 20.05.2006, p. 1). ANNEX In Annex I to Regulation (EC) No 765/2006, entry No. 210 shall be replaced by the following: Names Transcription of Belarusian spelling Transcription of Russian spelling Names (Belarusian spelling) Names (Russian spelling) Identifying information Reasons for listing 210. Ternavsky, Anatoly Andreevich (Ternavski, Anatoli Andrievich Ternavskiy, Anatoly Andreyevich) Ã ¢Ã Ã Ã Ã Ã Ã ¡Ã ÃÃ, Ã Ã ½Ã °Ã Ã ¾Ã »Ã ¸Ã ¹ Ã Ã ½Ã ´ÃÃ Ã µÃ ²iÃ  Ã ¢Ã Ã Ã Ã Ã Ã ¡Ã ÃÃ, Ã Ã ½Ã °Ã Ã ¾Ã »Ã ¸Ã ¹, Ã Ã ½Ã ´ÃÃ µÃ µÃ ²Ã ¸Ã  DOB: 1950 POB: Donetsk, Ukraine Person close to family members of President Lukashenka. His company Univest-M is a partner of the Presidents Sports Club, and until May 2011 employed the President's daughter-in-law. He provides support to the regime, in particular financially, through payments by Univest-M to the Belarusian Ministry of Internal Affairs, Belarusian (State) TV and Radio Company, and the trade union of the chamber of representatives of the National Assembly. He benefits from the regime through large scale business activities in Belarus. Univest-M owns a subsidiary, FLCC, which is a leading operator in the oil and hydrocarbon sectors. Univest-M is also one of the largest development/real estate companies in Belarus. Business activities on this scale would not be possible in Belarus without the approval of the Lukashenka regime. He sponsors several sports clubs, through Univest-M, thereby contributing to good relations with President Lukashenka.